Motion GRANTED and Order filed December 5, 2022.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00897-CV
                                 ____________

              IN RE MARIA CRISTINA DONNELLY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             Probate Court No. 2
                             Harris County, Texas
                      Trial Court Cause No. 477,195-401

                                   ORDER

      On December 5, 2022, relator Maria Cristina Donnelly, filed a petition for
writ of mandamus in this court. Relator asks this court to order the Honorable
Michael Newman, Judge of the Probate Court No 2, in Harris County, Texas, to set
aside his November 29, 2022 docket control order, entered in trial court number
477,195-401, styled In the Estate of George James Donnelly, Deceased.
      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On December 5, 2022, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the December 5, 2022 trial in trial court cause number 477,195-
401, In the Estate of George James Donnelly, Deceased, STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

      In addition, the court requests real parties in interest John Donnelly, Mark
Donnelly, and Eric Donnelly to file a response to the petition for writ of mandamus
on or before December 12, 2022. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Poissant.




                                           2